RESPONSE TO AMENDMENT

Claims 1, 4, 5, 7, 28, 32, 35, 36, 40, and 43-45 are pending in the application.  Claims 2, 3, 6, 8, 8-27, 29-31, 33-34, 38-39, 41-42, and 46 have been canceled.  
Amendments to the claims, filed April 4, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejections of claims 5, 7, 9, and 40, made of record in the office action mailed October 4, 2021, Page 3, Paragraph 8 have been withdrawn due to Applicant’s amendment in the response filed April 4, 2022.
The 35 U.S.C. §103 rejection of claims 1, 4, 28, 32, and 35-46 over Andre (WO 2016/079245) in view of Buhlmann (U.S. Pat. Pub. 2010/0307675), made of record in the office action mailed October 4, 2021, Page 4, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed April 4, 2022.
The 35 U.S.C. §103 rejection of claims 1, 4, 5, 7, 9, 28, 32, 35-41, and 43-45 over Laurence (U.S. Pat. Pub. 2002/0160680) in view of Buhlmann (U.S. Pat. Pub. 2010/0307675) and Andre (WO 2016/079245), made of record in the office action mailed October 4, 2021, Page 4, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed April 4, 2022.

	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 28, 32, 35-37, 40, and 43-45 are under 35 U.S.C. 103 as being unpatentable over Andre (WO 2016/079245) in view of Derbyshire (U.S. Pat. Pub. 2010/0310893).  For discussion of Andre, see U.S. Pat. Pub. 2017/0328063 which is being used as the English translation.
Regarding claims 1, 4, 28, 32, 35-37, 40, 43, and 44, Andre teaches a melamine laminate product (Abstract), comprising: a substrate (carrier material layer, Paragraph [0010]); and a top melamine layer affixed to the substrate (decorative paper, Paragraph [0010]), wherein the melamine layer comprises a melamine formulation and a melamine-impregnated sheet (Paragraph [0010]), the melamine formulation comprising: a melamine formaldehyde resin (Paragraph [0010]); and at least one porosity agent (filling material, Paragraphs [0016] and [0025]) selected from the group consisting of kaolin clay, talc, mica, calcium carbonate, wollastonite, and combinations thereof (Paragraph [0016]).  Andre further teaches the filling materials provide fire retardancy (Paragraph [0016]).
Andre fails to teach wherein the filling material (porosity agent) comprises at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.
Derbyshire teaches engineered wood products and laminates including said products that are used as flooring, and in construction, cabinetry, and the like (Abstract).  Derbyshire further teaches that when formulating the sheets of the laminate, fillers are included to provide fire retardancy, abrasion resistance, and to alter the porosity (Paragraph [0061]) and the fillers are included in a weight range of from about 0.5 to about 60 percent (Paragraph [0061]).  Derbyshire teaches suitable fillers include calcium carbonate, kaolin clay, mica, talc, and wollastonite (Paragraph [0063]).
Andre and Derbyshire both relate to fillers used as fire retardants in laminates that are used in construction paneling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the filling material of Andre be present in a weight range of from about 0.5% to about 60% as taught by Derbyshire in order to provide adequate fire retardancy.
While the reference does not specifically teach the claimed range of at least 40% of the weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Andre in view of Derbyshire fails to teach wherein the porosity agent is present in an amount of between 40 to 150 grams per square meter.  However, since Andre in view of Derbyshire teaches the claimed weight percentage of porosity agent, the porosity agent would inherently, or in the alternative, it would have been obvious to, be present in an amount of between 40 to 150 grams per square meter.
	Additionally, since Andre in view of Derbyshire teaches the claimed amount (weight percentage) of porosity agent, the top melamine layer would be stainable as claimed.
Regarding claim 45, Andre teaches wherein the melamine formulation further comprises at least a second porosity agent and a third porosity agent (Paragraph [0016], the filling materials can be used in combination).  Additionally, as discussed above, Andre in view of Derbyshire teaches wherein the combination of porosity agents is at least 50% of the weight of the melamine formulation after curing (about 0.5% to about 60% of the weight, as discussed above).
While the reference does not specifically teach the claimed range of at least 50% of the weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 4, 5, 7, 28, 32, 35-37, 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (U.S. Pat. Pub. 2002/0160680) in view of Derbyshire (U.S. Pat. Pub. 2010/0310893).
Regarding claims 1, 4, 28, 32, 35-37, 40, 43, and 44, Laurence teaches a stainable melamine laminate product (decorative laminate, Paragraph [0007]), comprising: a substrate (fiberboard substrate, Paragraph [0018]); and a stainable top melamine layer affixed to the substrate (decorative sheet layer or overlay sheet, Paragraph [0007]), wherein the melamine layer comprises a stainable melamine formulation (Paragraph [0009]) and a sheet (Paragraph [0007]), the stainable melamine formulation comprising: a melamine formaldehyde resin (Paragraph [0009]); and at least one porosity agent (mineral particles, Paragraph [0008]) such as silicon dioxide and aluminum oxide (Paragraph [0008]), which provide abrasion resistance (Paragraphs [0007]-[0008]).
Laurence fails to teach wherein the mineral particles (porosity agent) comprises at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.
Derbyshire teaches engineered wood products and laminates including said products that are used as flooring, and in construction, cabinetry, and the like (Abstract).  Derbyshire further teaches that when formulating the sheets of the laminate, fillers are included to provide fire retardancy, abrasion resistance, and to alter the porosity (Paragraph [0061]) and the fillers are included in a weight range of from about 0.5 to about 60 percent (Paragraph [0061]).  Derbyshire teaches suitable fillers include aluminum oxide, silicon dioxide, calcium carbonate, kaolin clay, mica, talc, and wollastonite (Paragraph [0063]).
Laurence and Derbyshire both relate to fillers used for abrasion resistance in laminates that are used for flooring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the mineral particles of Derbyshire be present in a weight range of from about 0.5% to about 60% as taught by Derbyshire in order to provide adequate abrasion resistance.
While the reference does not specifically teach the claimed range of at least 40% of the weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Derbyshire shows that aluminum oxide, silicon dioxide, calcium carbonate, kaolin clay, mica, talc, and wollastonite are equivalent materials in the art for abrasion resistance in laminates used for flooring.  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute calcium carbonate, kaolin clay, mica, talc, and/or wollastonite for aluminum oxide or silicon dioxide.
	Laurence in view of Derbyshire fails to teach wherein the porosity agent is present in an amount of between 40 to 150 grams per square meter.  However, since Laurence in view of Derbyshire teaches the claimed weight percentage of porosity agent, the porosity agent would inherently, or in the alternative, it would have been obvious to, be present in an amount of between 40 to 150 grams per square meter.
	Additionally, since Laurence in view of Derbyshire teaches the claimed amount (weight percentage) of porosity agent, the top melamine layer would be stainable as claimed.
Regarding claim 5, Laurence teaches further comprising a phenolic backing layer having a first side and a second side opposite the first side (core, Paragraph [0011]), the first side being affixed to the substrate (Paragraph [0018]); and a decorative design (decorative sheet layer, Paragraph [0007]) on the phenolic backing layer (Paragraph [0011]).
Regarding claim 7, Laurence in view of Derbyshire teaches the phenolic backing layer (core, Paragraph [0011]) can be considered the substrate having a first side and a second side opposite the first side, the first side being affixed to the melamine layer (overlay sheet, Paragraph [0007]), wherein the melamine-impregnated sheet is a non-opaque (translucent, Paragraph [0007]).  As discussed above, Derbyshire teaches the porosity agent is present in a weight range of from about 0.5% to about 60% and therefore, since Laurence in view of Derbyshire teaches the claimed weight percentage of porosity agent (in claim 1), the porosity agent would inherently, or in the alternative, it would have been obvious to, be present in an amount of between 50 to 130 grams per square meter.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 4, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  
	Additionally, while the Affidavit filed April 4, 2022 is appreciated, it is moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 1, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788